ACCEPTED
                                                                                        03-15-00516-CV
                                                                                              13854731
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  11/17/2016 2:37:14 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                           No. 03-15-00516-CV
__________________________________________________________________
                          In the Court of Appeals                FILED IN
                                                          3rd COURT OF APPEALS
                       For the Third Judicial District         AUSTIN, TEXAS
                               Austin, Texas              11/17/2016 2:37:14 PM
__________________________________________________________________
                                                              JEFFREY D. KYLE
                                                                   Clerk
                     CANTU ENTERPRISES, LLC
                                 Appellant,
                                     v.
  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE
STATE OF TEXAS, AND KEN PAXTON, ATTORNEY GENERAL OF THE
                           STATE OF TEXAS
                                 Appellees.
__________________________________________________________________
       On Appeal from the 353rd District Court, Travis County, Texas
                Trial Court Cause No. D-1-GN-13-004369
__________________________________________________________________

                    APPELLEES’ NOTICE OF CHANGE OF
                    DESIGNATION OF AGENCY COUNSEL

        COMES NOW, Appellees’ Glenn Hegar, Comptroller of Public Accounts of

the State of Texas and Ken Paxton, Attorney General for the State of Texas, and file

this Notice of Change of Designation of Agency Counsel.

        Tax Division Chief, Jack Hohengarten, whose signature appears below,

replaces former Assistant Attorney General Shannon Ryman as counsel for the

Appellees in this matter.

        Jack Hohengarten is lead counsel and responsible for the suit, now appointed

 as the attorney to receive all communications for Appellees from the Court and all

 parties.


                                                                               Page 1
03-15-00516-CV; Cantu Enterprises, LLC v Glenn Hegar, et al
        A copy of this designation has been provided to all parties of record, as

 required by the Texas Rules of Appellate Procedure.

                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General

                                          JEFF MATEER
                                          First Assistant Attorney General

                                          BRANTLEY STARR
                                          Deputy First Assistant Attorney General

                                          JAMES E. DAVIS
                                          Deputy Attorney General for Civil Litigation

                                          JACK HOHENGARTEN
                                          Division Chief, Tax Division

                                          /s/ Jack Hohengarten
                                          JACK HOHENGARTEN
                                          Division Chief, Tax Division
                                          State Bar No. 09812200
                                          Telephone: (512) 475-3503
                                          Telecopier: (512) 478-4013
                                          Office of the Attorney General
                                          Tax Division MC 029
                                          P.O. Box 12548
                                          Austin, Texas 78711-2548
                                          jack.hohengarten@oag.texas.gov
                                          Attorneys for Appellees




                                                                                         Page 2
03-15-00516-CV; Cantu Enterprises, LLC v Glenn Hegar, et al
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of November, 2016, a true and correct
copy of the foregoing Appellees’ Notice of Change of Designation of Agency
Counsel, was e-served on the following attorneys of record, or as shown below:



Doug Sigel                                        Via Email: doug.sigel@ryanlawllp.com
RYAN LAW FIRM LLP
100 Congress Avenue, Suite 950
Austin, Texas 78701

                                          /s/ Jack Hohengarten
                                          Jack Hohengarten




                                                                                     Page 3
03-15-00516-CV; Cantu Enterprises, LLC v Glenn Hegar, et al